 SCHILTZ PAINTING & DECORATING CO,Edward E. Schultz d/b/a Schultz Painting & Decorat-ing Co., and its alter ego Rampart Painting Co.,Inc.: and Lavonda Schultz d/b/a L.V.J. SchultzPainting Co., and Painters Local Union No. 171.affiliated with International Brotherhood of Painters& Allied Trades. Case 27 CA-3604August 10. 1979SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENEII.OANi) TRUESI)AIEOn April 5 1979, Administrative Law Judge Earl-dean V. S. Robbins issued the attached SupplementalDecision in this proceeding.' Thereafter, the GeneralCounsel filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act. as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the excep-tions and brief and has decided to affirm the rulings,findings, and conclusions of the Administrative LawJudge and to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Edward E. Schultz d/b/aSchultz Painting & Decorating Co., and its alter egoRampart Painting Co., Inc; and Lavonda Schultz d/b/a L.V.J. Schultz Painting Co., Farmington. NewMexico, their officers, agents, successors, and assigns.shall take the action set forth in the said recommend-ed Order.The Board's original Decision is reported at 202 NLRB 111 (1973).SUPPLEMENTAL DECISIONEARLDEAN V.S. ROBBINS, Administrative Law Judge: OnMarch 2, 1973. the Board entered its Decision and Order'in this matter in which it directed Edward E. Schultz d/b/aSchultz Painting and Decorating Co.. and its alter ego Ram-part Painting Co.. Inc. (herein jointly called Schultz Paint-ing), to bargain collectively with Painters Local Union No.171. Affiliated with International Brotherhood of Painters& Allied Trades (herein called the Union). by acknowledg-ing that they were bound by the terms of the collective-'202 NLRB 111 (1973).bargaining agreement executed by the Union and the Paint-ing and Decorating Contractors of America, ColoradoSprings Chapter (herein called the PDCA. eftfective fromJune 1. 1972. to June I. 1974.On February 26. 1974. the United States Court of Ap-peals for the Tenth Circuit entered its decree enforcing infull the Board's Order. Schultz Painting refused to comply.and thereafter the Board filed with the court a petition foradjudication in civil contempt of the court's decree. By Or-der entered September 23. 1974. the court designed a spe-cial master to determine the issues of law and faict raised bhthe petition. affidavits, and pleadings in the contempt pro-ceedings. On May 13, 1975. the court approved the findingsof fact and Conclusions of Law proposed bh the specialmaster, which included a conclusion that Lasonda Schultzd/b/a L.V.J. Schultz Painting Co. is an alter ego of EdwardE. Schultz d/b/a Schultz Painting and Decorating Co., cre-ated solely to avoid the decision of the court granting theBoard's petition for enforcement of its order finding thatRampart Painting Co., Inc., was and is an alter ego of Ed-ward E. Schultz d/b/a Schultz Painting and DecoratingCo. Accordingly it was ordered and adjudged by the courtthat Schultz Painting and Lavonda Schultz d/b/a L.V.J.Schultz Painting Company (herein collectively called Re-spondent), were in civil contempt for disobeying and failingand refusing to comply with the judgment of the courtwhich was entered on February 26. 1974. On July 25. 1975,the court partially remanded this matter to the Board forsuch further action as it determined proper under the cir-cumstances.Controversy having arisen over the amount of hackpaydue employees employed by Respondent and moneys duethe union funds under the collective-bargaining agreement.the Regional Director of Region 27 of the National LaborRelations Board issued a backpay specification and noticeof hearing on November 25. 1975. to which Respondentduly filed an answer which was further clarified by a bill ofparticulars dated July 21. 1976. The matter was heard be-fore me in Denver. Colorado. on January 23 and 24. 1979.A post-trial brief was filed by the General Counsel.Upon the entire record. including my observation of thedemeanor of the witnesses, and after due consideration ofthe brief filed by the General Counsel and the oral argu-ment of counsel for Respondent. I make the following:FINDINGS OF FA(CII. THE BA(KPAY ONWED INDIVIDUAL. EMPI.O()YISRespondent does not dispute the allegations of the back-pay specification as to the wage rate paid or the backpayperiod for, or the number of regular and overtime hoursworked by. various individual employees. Nor does Re-spondent dispute the allegation that an appropriate mea-sure of the amounts due those individuals employed in jobclassifications covered by the collective-bargaining agree-ment is the difference between the amount they were actu-ally paid per hour and the hourly rate specified in the agree-ment. or that the mathematical computation therein iscorrect to the extent that the appropriate wage rate wasemployed. However. Respondent does argue that certainindividuals named in the backpav specification were not244 NLRB No. 27133 I)E('ISI()NS ()1 NATIONAI I.ABO()R RlHAII()ONS BOARI)enlplo!ed in cl;lssifications covetred bh the collective-bar-gainine agreement and that certain other individuals al-leged as ourne,men were not qualified as journeymen andshould ha;e been alleged as apprentices.The work involved here. accordinL to dward Schultz.was principally at one construction project, a housing de-%elopment. Schultz testilied, and the parties stipulated inthe contenlpt proceeding, that Respondent's contract wasto perform the painting of the houses in this project andalso to perform cleaning services. Schultz testified withoutcontradiction that the cleaning services included sweepingout the houses at four different stages of constructiononce after the framework, and plumbing. and electricalrough-in, but before the installation of sheetrock. once afterthe installation of the sheetrock, hut prior to drywall tapingonce after texturing, but prior to painting, and again afterpainting, just prior to carpet installation. Part-time studentemployees and other casual laborers were generally usedfor this cleaning. The final cleaning in preparation for occu-pancy by the owner was generally done by Schultz' wife.Lavonda. and a cleaning woman.Schultz further testified, without contradiction, thatJames Cianci. David Denton. John Parrish. Robert Safford.Douglas Sego. Stanley Walker, and Mark Wilmerding didcleaning only and never did any painting. Inasmuch assome of the General Counsel's witnesses worked at thesame time as these employees but were not called to rebutthis testimony and since the hours worked by these employ-ees are not clearly inconsistent with Schultz' testimony. Icredit Schultz' testimony and conclude that these employ-ees did not work in any classifications with wage rates es-tablished by the collective-bargaining agreement. In reach-ing this conclusion I have thoroughly considered, and rejectthe General Counsel's argument that these employees didwork in such classifications since, at times. they cleanedbuckets. ladders, and other equipment. and moved equip-ment used by painters from one house to another, all tasksincident to painting which painters would otherwise dothemselves. In view of this conclusion. I find that JamesCianci. David Denton, John Parrish, Robert Safford. Doug-las Sego. Stanley Walker, and Mark Wilmerding are notentitled to backpay.Schultz also testified that David Lynch and Vaughn Reesworked as cleaners but also did some priming.2Lynch spentmost of his time doing puttying, sanding, caulking. andpriming. All of these tasks are admittedly work covered bythe collective-bargaining agreement. Schultz gave no detailsas to what portion of' the work performed by Rees waspainting. Since Rees did perform work covered by the col-lective bargaining agreement. it is incumbent upon Respon-dent to establish whether by reason of the performance ofother duties Rees is not entitled to backpay for some por-tion of the alleged backpay period. Respondent has not metthis burden.Schultz also testified that Jeffrey Earheart was a cleanerwho did no painting. However. Earheart testified that he2 Priming is the first coat of paint, which Schultz claims requires no skill.However, he admits that it is work covered by the collective-bargainingagreement.was employed to. and did, paint. I found Earheart to he anhonest. reliable witness whom I credit in this regard.Respondent contends that of those employees who per-formed work covered by the collective-bargaining agree-ment. only Volz was qualified as a journeyman, that someof the others are not even qualified as apprentices, and that,furthermore. Respondent participated in no apprenticeshipprogram. I find no merit in these arguments. Respondentcannot refuse to honor the collective-hargaining agreementand then use its failure to require apprentices to enter intoan apprenticeship agreement, as required by the contract.to avoid its contractual obligations as to payment of' wagesand benefits. Nor am I persuaded by any subjective evalu-ation of an employees' competency made at the hearing.particularly where, as here. Respondent retained some ofthese individuals in its employ.Respondent does raise, however, a more serious issuethat employees alleged as journeymen in the backpay speci-fication do not meet basic objective criteria for journeymenset forth in the collective-bargaining ageement. Pertinentportions of the agreement read:JOURNEYMAN A journeyman is defined as onewho is proficient in the painting, decorating and dry-wall finishing trade, and has follovwed said trade for atleast (3) three years (painting) (2) two years (drywall-ing), and who does not contract.APPRENTICE An apprentice is defined as one whois learning the painting and decorating trade, and hasnot yet become a journeyman under a written appren-ticeship agreement.IMPROVER An improver is a painter who has hadsome experience at painting, but is not yet qualified asa journeyman. He is not registered with a bona fideapprenticeship program.** *The employer shall be entitled to one (I) apprentice toevery four (4) journeymen ....All apprentices must sign an agreement with the union.this agreement to be furnished by this Local. Appren-ticeship agreements must be approved by the Localand Apprenticeship Committee.IMPROVER CLASSIFICATIONAn improver is a painter who has had at least one yearproven experience at painting, but is not yet qualifiedas a journeyman and is not registered with a bonafideapprenticeship program.Local Union 171 signatory Employers may employImprovers on new housing work only. The ratio of im-provers will be 2 improvers to 5 journeymen, and theEmployer will hold the ratio of apprentices at all times.Pay scale and subsequent increases will be the same asa starting painter apprentice.It is well settled that the finding of an unfair labor prac-tice is presumptive proof that some backpay is owed.N. L. R. B. v. Mastro Plastics Corporation and French Amrneri-can Reeds Manulctfiuring Company. 345 F.2d 170, 178 (2d134 SCHULTZ PAINTINCi & D)ECORATIN(i CO.Cir. 1965)}. cert. denied 384 U.S. 972 (1966,1. and that in abackpay proceeding the sole burden on the General C(oun-sel is to show the gross amounts of hackpay due theamount the employee would have received but for the em-ployer's illegal conduct. Virginia Electric and Power (onl-pany v. N.L.R.B., 319 U.S. 533, 544 (1943). Once that hasbeen established. "the burden is upon the employer to es-tablish facts which would ...mitigate that liabilits."N.L.R.B. v. Brown & Root, Inc., 311 F.2d 447. 454 (8th Cir.1963).Even if General Counsel does not have the initial burdenof affirmatively establishing that the appropriate rate of paywas used in computing backpay, based on the contractualdefinition of journeymen and apprentices and the evidencethat many of these employees do not meet the basic experi-ence criteria for a journeyman. Respondent has certainlyshifted to the General Counsel the burden of establishingthat the rate of pay used was appropriate. Essentiall. thismeans whether backpay claimants were appropriately con-sidered as journeymen or apprentices.Counsel for the General Counsel admits that the GeneralCounsel assigned the classification of journeymen or ap-prentices to individual employees for purposes of hackpascomputation and, that in so doing, no consideration wasgiven to the experience requirement set forth in the con-tract. Rather, the General Counsel's theory is that sinceRespondent did not honor the collective-bargaining agree-ment and thus did not participate in a apprenticeship pro-gram, its employees should be considered as journey men onthe contractural ratio of four journeymen to one apprenticewithout regard to their years of experience. or lack of expe-rience.Although not entirely clear, it appears that in selectingwho should receive backpay at the apprentice rate. thosewho were paid less than $2.50 an hour were consideredapprentices. Those employees who received in excess of$2.50 an hour were considered journeymen and those whowere paid $2.50 an hour might be placed in either category.I find no merit in the General Counsel's argument. Al-though Respondent has clearly failed to comply with itscontract with the Union as to the ratio of journeymen toapprentices, the appropriate remedy therefore is a cease-and-desist order. not payment ofjourneymen wages to em-ployees who fail to meet even the basic contractual require-ment as to the number of years of experience.Accordingly, I conclude that only those employees with 3years experience are entitled to the journeyman rate of pay.Of those whose claims Respondent disputes, only JosephTheriault has the requisite years of experience. Respondentargues that his experience as an industrial painter does notqualify him as a house painter. However, I note that The-riault received a journeyman's card in 1974. shortly afterbeing employed on a union job. Furthermore, since the un-certainty as to Theriault's qualifications would not exist butfor Respondent's unlawful conduct, the uncertainty mustbe resolved against Respondent rather than against thebackpay claimant. Southern Household Products Conmpanv.Inc., 203 NLRB 881 (1973). Accordingly, I find that theappropriate wage rate for computing his backpay is thejourneyman's rate.Respondent does not dispute the allegation that AuthurVolz should be paid at the journe\ man's rate. Since The-riault and Volz are alleged in the backpa5specification asjourneymen and their backpa? computed accordingly Ifind that they are entitled to backpa in the amount setforth in the backpay specification.As indicated above. I reject Respondent's argument thatsome of the other employees were not qualified as appren-tices. They all performed work covered by the collectise-bargaining agreement. Any uncertainly as to their conmpe-tency is caused by Respondent's unfair labor practices and.accordingly, must be resolved against Respondent ratherthan against the backpay claimants. I therelore find that theappropriate rate of pay to be used in computing their hack-pay is the apprentice wage rate set forth in the contract.'Since Jeffre5Earheart. David l.snch. and Daniel Ohmerare alleged in the backpay specification as apprentices andtheir hackpa_ computed accordingly. I ind that the5areentitled to hackpa in the amount set forth in the hackpayspecification.'Ted Brumley. [)anny Burt, Wayne Burns. RichardFrench. James Pickel. George Ramsey, Vaughn Rees. andJens Zimmerman are alleged as journes men in the hackpayspecification. (However I have found aboLe that the ap-prentice rate is the appropriate rate of pas of' them. ihere-fore, the amount of backpay to which thex are entitled mustbe recomputed using the apprentice rate. Since French.Pickel, Rees. and Zimmerman worked for Respondent forless than 6 months and had no preyious painting experi-ence. the rate ot pay applicable to them is that set tfrth inthe collectie--bargaining agreement for apprentices in thefirst 6 months of their apprenticeship.French's backpa period begins with the pa) period be-ginning April 12. 1974. and ends May 16. 1974, the date ofthe last pal roll on which he ippears. French was paid $3.05per hour. The contractual pay rate which he should havereceived is $3.28 per hour. ie worked a total of 150 hoursduring the backpay period.Pickel's backpay period extends from the payroll periodbeginning November 13. 1973. through December 5. 1973.the date of the last payroll on which he appears. He workeda total of' 72 hours. The contractual pay rate was $3.18 perhour up to December 1, 1973. when the rate increased to$3.28. Pickel was paid $3.50 per hour. Accordingly no back-pay is owed him.I The collective-bargaining agreement provides that apprentices be paid asfollows: The minimum scale for starting painter apprentices shall be no lessthan 50 percent of the journeyman scale and the periodic increases as fll-lows:Ist 6 months or 1.000 hours 50 percent2nd 6 months or 1.000 hours-60 percent3rd 6 months or 1.000 hours-70 percent6 months or 1.000 hours 80 percent5th 6 months or 1.000 hours -90 percent6th 6 months or 1.000 hours 95 percentThe journeyman wage rate set forth in the collective-hargaining agreement isS6.10 per hour for brush and roller painters and $6.60 per hour for spraypainters until June I, 1973, when the wage rate increased to $6.35 per hourfor brush and roller painters and $6.85 per hour fr spray painters, andcontinued at those rates until December I. 1973. when the wage rate in-creased to $6 55 per hour for brush and roller painters and $7.05 per hour lirspray painters The contract also provides for oertime at I-I /2 times theregular rate for all hours in excess of 8 hours a day or 40 hours a week.135 DECISIONS OF NATIONAL LABOR REL ATIONS BOARDRees' backpay period begins with the pay period begin-ning October 19, 1973, and ends January 10, 1974, the dateof the last payroll on which he appears. Rees worked a totalof 156-1/4 adjusted hours4during the period beginning Oc-tober 18 and ending November 29: 150 adjusted hours dur-ing the period beginning November 30 and ending Decem-ber 27: and 68 hours during the period beginningDecember 28 and ending January 10. The contractual wagerate was $3.18 per hour up to December 1, 1973, when therate increased to $3.28 per hour. fie was paid $3.50 perhour. Accordingly no backpay is owed him.Zimmerman's backpay period begins with the pay periodbeginning October 19. 1973, and ends April 4. 1974, tledate of the last payroll on which he appears. Zimmermanworked a total of 856.63 adjusted hours during the backpayperiod. The contractual wage rate to which he was entitledwas $3.18 per hour up to December 1. 1973. when the rateincreased to $3.28 per hour. He was paid $3.50 per hour.Accordingly, no backpay is owned him.Wayne Burns, who worked for Respondent olr less than6 months had I year of previous painting experience. Thusthe rate of pay to be used in computing his hackpay is thecontractual rate for apprentices in the third 6 months oftheir apprenticeship. Burns' backpay period begins with thepay period June 2, 1972, and ends June 15, 1972, the date ofthe last payroll on which he appears. Burns was paid $3 perhour. The contractual wage rate which he should have beenpaid was $4.27 per hour, 70 percent of the journeyman rate.Burns worked a total of 34-1/2 hours during the backpayperiod.Ted Brumley's backpay period extends from the payrollperiod beginning July 7. 1972, through July 26, 1973. thedate of the last payroll on which he appears. He had noprevious painting experience. At the beginning of the back-pay period he was paid $2.50 per hour. Beginning July 21,1972, he was paid $3.50 per hour until the pay period begin-ning November 10. 1972. when his wage rate was raised to$3.75 per hour. On December 22, 1972. his wage rate wasraised to $4 per hour.The contractual wage rate to which he was entitled was$3.05 per hour through the payroll period ending January11, 1973, when it increased to $3.66 per hour, the contrac-tual rate for apprentices in the second 6 months of the ap-prenticeship. On June 1, 1973, the contract provided for ageneral wage increase. As of this date, the contractual wagerate to which he was entitled was increased to $3.81 perhour. Brumley entered into his third 6-months period inRespondent's employ during the payroll period beginningJuly 13, 1973. At that time the contract required that hiswage rate be increased to $4.44 per hour. Thus he is owedbackpay only for the final quarter of his employment. Dur-ing the payroll period ending July 12 he worked 24 adjustedhours. Thereafter, during the quarter, he worked 79-1/2hours.Danny Burt's backpay period extends from the payrollperiod beginning June 2, 1972, through May 30, 1974, thedate the collective-bargaining agreement terminated. Therecord does not establish when he first began his employ-4The term "adjusted hours" includes overtime hours which have beenconverted to their straight-time equivalent at the rate of I to I-I/2.ment with Respondent. He had no painting experienceprior thereto. Burt was paid $3 per hour from the beginningof the backpay period to July 21, 1972, when his pay ratewas increased to $3.25 per hour. On January 26, 1973, hispay rate was increased to $3.50 per hour. On July 27, 1973,his pay rate was increased to $4 per hour and on December13. 1973, his pay rate was increased to $4.10 per hour.At the beginning of the backpay period the contractualwage rate was $3.05 per hour.' During the payroll periodending )ecember 7. 1972. Burt entered into the second 6months of his employment with Respondent and the con-tractual wage rate to which he was entitled increased to$3.66. During the payroll period ending June 7, 1973. Burtentered into the third 6 months of his employment withRespondent and the contract provided for a general wageincrease as of June 1, 1973. At this time the contractualwage rate to which he was entitled increased to $4.45. Dur-ing the payroll period ending December 6. 1973. Burt be-gan the fourth 6 months of his employment with Respon-dent and the contract provided for a general wage increaseas of December 1. 1973. At this time the contractual wagerate to which he was entitled increased to $5.24 per hour.Burt worked the following hours during the backpay pe-riod:1972June I through June 29 194.0 hrs.June 30 through July 20 97.0 adj. hrs.July 21 throughSeptember 28 398.25 adj. hrs.Sept. 29 through Nov.30 306.0 hrs.D)ec. I through [)ec. 28 137.5 hrs.1973Dec. 28 through Jan. 25 125.0 hrs.Jan. 26 through Mar. 29 354.0 hrs.Mar. 30 through June 1 332.0 hrs.June 2 through June 28 160.0 hrs.June 29 through July 26 145.5 adj. hrs.July 27 through Sept. 28 289.0 hrs.Sept. 29 through No,.29 289.5 adj. hrs.Nov. 30 through Dec.13 76.5 hrs.Dec. 14 through Dec. 27 56.5 hrs.1974Dec. 28 through Mar.28Mar. 29 through May30501.0 hrs.355.5 hrs.George Ramsey began his employment with Respondentin February 1972.6he had no previous painting experience.'Since the record does not establish the date Burt's eniploment began.the rate used is the rate for a beginning apprentice, commencing ith thestart of the backpay period.T he record does not estahlish the exact date his employment began. Forpurposes of hackpay computations, specifically the determining of the ap-prentice rate to hich he is entitled, his emplo> ment will he deemed toi havecommenced on [:ehruary I, 1972136 SCHULTZ PAINTING & DECORATING CO.His backpay period begins with the pay period beginningJune 2, 1972, and ends May 30. 1974. the date the collec-tive-bargaining agreement terminated. At the beginning ofthe backpay period Ramsey was paid $3.50 per hour. Dur-ing the pay period beginning July 21. 1972, his pay rate wasincreased to $5 per hour. During the pay period beginningon March 30, 1973. his pay rate was reduced to $4 per hour.During the pay period beginning December 14. 1973, hispay rate was raised to $4.10 per hour.The contractual rate which Ramsey should have beenpaid at the beginning of the backpay period was $3.05 perhour. Ramsey entered into the second 6 months of his em-ployment with Respondent during the payroll period end-ing August 3, 1972. At that time the contractual wage rateto which he was entitled increased to $3.66. He entered intothe third 6 months of his employment with Respondentduring the payroll period ending February 1, 1973. atwhich time the contractual wage rate to which he was enti-tled increased to $4.27. The collective-bargaining agree-ment provides for a general wage increase as of June I.1973. At that time the contractual wage rate to which Ram-sey was entitled increased to $4.45 per hour.Ramsey entered into the fourth 6 months of his employ-ment with Respondent during the payroll period endingAugust 2, 1973. At that time the contractual wage rate towhich he was entitled increased to $5.08 per hour. The col-lective-bargaining agreement provides for a general wageincrease as of December , 1973. At that time, the contrac-tual wage rate to which he was entitled increased to $5.24per hour. Ramsey entered into the fifth 6 months of hisemployment with Respondent during the payroll periodending February 7, 1974. At that time the contractual wagerate to which he was entitled increased to $5.90 per hour.During the backpay period, Ramsey worked the follow-ing number of hours:1972June I through June 29 247 adj. hrs.June 30 through July 20 168 adj. hrs.July 21 through July 27 40 hrs.July 28 through Sept. 14 280 hrs.Sept. 30 through Dec.28 520 hrs.1973Dec. 29 through Jan. 25 160 hrs.Jan. 26 through Mar. 29 360 hrs.Mar. 30 through May31 357 hrs.1973June I through June 28June 29 through July 26July 27 through Sept. 27Sept. 28 through Nov.29Nov. 30 through Dec.160 hrs.160 hrs.353 hrs.280 hrs.14 80 hrs.Dec. 15 through Dec. 28 80 hrs.1974Dec. 29 through Jan. 31 200 hrs.Feb. I through Mar. 28 304 hrs.Mar. 29 through May30 392 hrs.II. BA('KPAY OWl) TO HEL VAR(): S B-NEFIT t'NI)SThe backpay specification alleges that Respondentshould be required to pay into the various benefit funds theamounts required by the collective-bargaining agreementfor each of the individuals alleged in the backpa, specifica-tion as backpay claimant. The agreement provides for suchpayments as follows:In addition to wages shown above, the following threecontributions will be paid into the respective trust inthe amount specified in this wage scale for every man-hour worked or fraction thereof.19726/1 12/1Health &WelfarePens ionApprentice& Journey-men Training6/1197312/1.20 .40 .04 .40.20 .20 .20 .20.02.02 .02 .02Schultz admits that no payments have been made intothe various benefit funds as required by the agreement.However, Respondent contends that in the absence of anymedical, hospital, and disability insurance coverage underthe health benefit fund for any of these employees. and inthe absence of any claims for any kind of health and acci-dent insurance coverage to any' of the employees, it shouldnot be required to make any back pay payment to thehealth benefit fund. As to the pension fund. Respondent'sbasic argument is that since, with the exception of Volz, theemployees are not covered by the collective-bargainingagreement, they are not eligible for any pension fund bene-fit and the fund should not be unjustly enriched by pay-ment thereto. To the extent I have rejected Respondent'sargument on these same grounds as to backpay owed indi-vidual employees. I must also reject the argument as to thepension fund. However, the contributions to these funds areset forth in the contract as part of the wage scale and isclearly considered as such. Accordingly, no contributions tothese funds are required on behalf of those employees whodid not work in any classification whose wage rate is estab-lished by the collective-bargaining agreement. I also find nomerit in Respondent's argument as to the health fund. Ac-cordingly. I find that the amounts alleged in the backpa5specification as owing to the various funds are to be re-duced by the amounts alleged as owned on behalf of theemployees I have heretofore found do not work in classifi-137 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcations whose wage rate is established by the collective-bargaining agreement.Upon the foregoing findings of fact and the entire recordherein, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER7The Respondents. Edward E. Schultz d/b/a SchultzPainting and Decorating Co., and its alter ego RampartPainting Co.. Inc. and Lavonda Schultz d/b/a L.V.J.Schultz Painting Co.. their officers, agents. successors, andassigns, shall jointly and severally make the employees andfunds set forth below whole by payment to each of them ofthe sum set forth opposite their respective names with inter-est as prescribed in Florida Steel Corporation, 231 NLRB651 (1977). less tax withholding as required by law:In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.A. Individual EmployeessTed BrumblyWayne BurnsDanny BurtJeffrey EarheartRichard FrenchDavid LynchDaniel OhmerGeorge RamseyJoseph TheriaultArthur Volz$30.1543.821746.95463.0534.5076.33574.082595.233782.0614.70B. Benefit Funds9Colorado Painters Health Benefit Fund $4595.80I.B.P.A.T. Union and Industry National PensionFund 2740.40Colorado Springs Painters and Drywall FinishersTraining Trust 274.12i See Appendix A [omitted from publication].I See Appendix B omitted from publication.138